RYDER, Chief Judge.
Arnett King appeals the summary denial of his motion for post-conviction relief. We reverse.
King alleges that a demand for speedy trial was filed, but that trial counsel failed to move for discharge after sixty days had expired. If true, this could constitute ineffective assistance. See, e.g., Bradfield v. State, 466 So.2d 273 (Fla.2d DCA 1985).
We remand this case with directions either to grant King a hearing on his motion or to attach sufficient portions of the record to demonstrate conclusively that King is not entitled to relief. If the trial court again denies the motion, King must file a notice of appeal within thirty days to obtain further appellate review.
Reversed.
GRIMES and SCHOONOVER, JJ., concur.